In Prohibition. This cause originated in this court upon the filing of a complaint for a writ of prohibition involving termination of parental rights/adoption. Upon consideration of respondent’s motion for judgment on the pleadings,
It is ordered by the court that the motion is denied.
It is further ordered by the court, sua sponte, that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relators shall file a brief within 30 days of the date of this entry; respondent shall file a brief within 20 days after the filing of relators’ brief; and relators may file a reply brief within seven days after filing of respondent’s brief.
Lundberg Stratton, J., concurs in granting an alternative writ but would expedite briefing.
Pfeifer, J., dissents and would grant a writ of prohibition.